Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BS-3

IN RE HAROLD E. BRAZIL
                                                   2016 DDN 136 et al.
A Disbarred Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 190124

BEFORE: Glickman and Thompson, Associate Judges, and Steadman, Senior
        Judge.

                                  ORDER
                            (FILED – March 22, 2018)

       On further consideration of this court’s January 18, 2018, order that
disbarred respondent by consent, effective January 22, 2018, respondent’s motion
to withdraw his consent to disbarment, the opposition of Disciplinary Counsel and
reply thereto, and the motion of Disciplinary Counsel to file attachments 14 and 16
to his opposition under seal, it is

      ORDERED the motion of Disciplinary Counsel to file attachments 14 and
16 under seal is granted and the Clerk shall seal these attachments. It is

      FURTHER ORDERED that respondent’s motion to withdraw his consent to
disbarment is denied.


                               PER CURIAM